—Proceeding pursuant to *448CPLR article 78 to review a determination of the Superintendent of Otisville Correctional Facility, dated October 20, 1998, which affirmed a determination of a Hearing Officer dated October 15, 1998, made after a Tier II disciplinary hearing, finding the petitioner guilty of violating an institutional rule and imposing a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contention, the misbehavior report and the hearing evidence provided substantial evidence to support the determination finding him guilty of possession of United States postage stamps with a value in excess of $20 (see, CPLR 7803 [4]; Matter of Lahey v Kelly, 71 NY2d 135, 140; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 181).
The petitioner’s remaining contentions are without merit. Krausman, J. P., H. Miller, Schmidt and Smith, JJ., concur.